DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Paragraph 0025 of Published Application recites “the structure of encircled area 4 of Figure 1”. However, there is no encircled area 4 in Figure 1.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference numbers 1 and 2 are shown in Figure 1 but are absent from the specification.  
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In Claims 4 and 6, the claims recites “An adapter for use with the package of claim 2, and also for use with a baby bottle of the type which terminates in an open, exteriorly-threaded end, the threaded end being adapted for threaded receipt of a collar, the collar being adapted to secure a nipple to the bottle, the adapter comprising…” It is unclear if the limitations of the baby bottle structure is being claimed. For the purposes of examination, it will be assumed that the limitations of a baby bottle is not claimed to define the adapter.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “syringe” in claim 10 is used by the claim to mean “a tubular conduit,” while the accepted meaning is “a small cylindrical instrument consisting of a tube fitted with a piston commonly used to draw in a quantity of liquid and eject it out.” The term is indefinite because the specification does not clearly redefine the term.
Claim 9 recites the limitation "the mesh" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 depends from Claims 8 and Claim 6 which does not recite a mesh. For the purposes of examination, it will be assumed that Claim 9 depends from Claim 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casey (US 10568462).
Regarding Claim 1, Casey discloses a package (10) comprising a housing defining a body (17) and a container (100) with a frangible closure (25) which, in combination with the body (17) defines a soluble compartment. Casey discloses the frangible closure (25) for the container (100) defines a water compartment separate from the soluble compartment. Casey also discloses a quantity of a soluble (35) contained within the soluble compartment. Finally, Casey discloses a quantity of water contained within the water compartment and which, if mixed with the soluble contained in the soluble compartment, produces an ingestible (Col. 3 Line 51- Col. 4 Line 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Casey (US 10568462).
Regarding Claim 2, Casey discloses the soluble is a powder (35). While Casey discloses the substance may be dietary supplement mixtures, nutritional mixtures, milk and dairy proteins or any other consumable substance, Casey does not explicitly state that the soluble is baby formula powder (Col. 3 Line 51- Col. 4 Line 3). However one having ordinary skill in the art would recognize and find obvious the use of baby formula powder as the simple substitution of one known mixable powder for another that would produce only predictable results in the functioning of the container or a variation in its contents. 
 Regarding Claim 3, Casey discloses a membrane (25) defines the frangible closures. The body (17) is a cylindrical portion with one end (19) occluded by the membrane. Also, Casey discloses the container (100) circumferentially surrounds the body (17) and has an annular end (110) occluded by the membrane (Col. 4 Lines 24-26). Finally, Casey discloses the container has an exteriorly threaded outer surface (14) adjacent the annular end.
Claims 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Casey (US 10568462) as applied to claim 2 and 3 above, and further in view of Cho (US 2004/0200742).
Regarding Claims 4 and 6, Casey discloses the limitations of Claims 2 and 3 as discussed above.  Casey does not disclose an adapter. 
Cho discloses an adapter (50) for use with a threaded bottle (13) comprising a coupler portion adapted to receive the housing in sealed relation at its upper end (Paragraph 0023). Cho also discloses a cutter portion (22F) adapted to fracture a frangible closure (32) as the coupler receives the housing. Cho discloses a receiver portion adapted to threadingly receive the threaded end of the bottle (13) and provide, when the receiver portion is in receipt of the threaded end of the bottle and the coupler is in receipt of the housing, for communication between the interior of the bottle and the interiors of the body and container of the package. Cho also discloses that the package (100) stores two separate additive components separated a partition wall (W- Paragraph 0021). Casey and Cho are analogous inventions in the art of bottles for mixing components with two compartments. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to use the adapter of Cho with the package of Casey in order to prepare an additive mixture with a simple rotating action of the cap device relative to a bottle. Furthermore, the device of Cho allows for preparing and dispensing two or more different kinds of additives without handling or physically removing the frangible barrier of Casey (Paragraphs 0030-0033). A person having ordinary skill in the art would also recognize the adapter of Cho may be used with a screw collar-type baby bottle as similar adapters are known in the art as seen in Fouser (US 3747791). 
Regarding Claim 8, Cho discloses the cutter portion is disposed intermediate the coupler portion and the receiver portion.
Claims 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Casey (US 10568462) in view of Cho (US 2004/0200742) as applied to claims 4 and 6 above, and further in view of Dennon (US 2784949).
Regarding Claims 5 and 7, Modified Casey discloses the limitations of Claims 4 and 6 as discussed above. Modified Casey and Cho do not disclose a mesh disposed intermediate the coupler portion and the receiver portion. 
Dennon discloses an adapter apparatus for dissolving powdered food comprising an apparatus (3) that connects two threaded containers (1 and 2) and positions a mesh (10) between the two containers. Casey, Cho, and Dennon are analogous inventions in the art of mixing containers for powdered additives. 
It would have been obvious for one having ordinary skill in the art before the effective filling date of the claimed invention to modify the container and adapter of Modified Casey with the mesh screen of Dennon in order to sift dry powder into liquid and prevent the formation of lumps (Col. 1 Lines 34-55). 
Regarding Claim 9, one having ordinary skill in the art would recognize and find obvious that the cutter portion of Dennon may be positioned intermediate the mesh and the coupler portion of Modified Casey as an obvious rearrangement or repositioning of parts to ensure the proper sifting of powdered additives.
 Allowable Subject Matter
The subject matter of Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following claim 9 drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
(Examiner’s Proposed Draft Claim) A package comprising:
a housing comprising: 
a cylindrical inner body; 
an outer container; and 
a frangible membrane closure; wherein
said inner body is concentrically disposed within the outer container, and both an upper opening of the inner body and an upper opening of the outer container are each sealed by the frangible membrane so as to prevent communication between the inner body and the outer container; and 
an adapter comprising:
a coupler portion adapted to receive the housing; 
a cutter portion adapted to pierce the frangible membrane, said cutter portion comprising a central tubular conduit and an off-center barb;
a receiver portion configured to receive a threaded end of a bottle; and
a mesh disposed intermediate the coupler portion and the receiver portion; wherein
when the housing is received into the adapter and the membrane is pierced by the cutter portion, the barb projects into the outer container and the tubular conduit projects into the inner body of the housing.

However, please note the construction of Johns (US 7607460), Clarkson (US 2007/0023299), and Dvorak (US 2007/0045134) Figures 12-15. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736